DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
1)  first interlocking part and second interlocking part in claim 1 to be bodies (1A,2B as illustrated, for example, through the figures, and described for example, in Applicant’s para. [0092]) which interlock together or otherwise contact/lock with each other to form a spacer apparatus 20.
2)  first connecting element and second connecting element in claim 1 to be a key or countersunk area as described in Applicant’s para. [0099], and female grooves/ male connectors as described in Applicant’s para. [0122], with respect to Figs. 9A-9F), and equivalents thereof

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the first connecting element is one or more female grooves extending into at least one of the first and second ends of the first body or the second body” which is generally unclear and indefinite.  It is unclear whether the second body includes first and second end. If the second body is to be interpreted as having first and second ends, such limitation lacks antecedent basis, as claim 7 depends from claim 1 and the second body having first and second ends is not recited.  As the first connecting element is only on the first body between the first and second end of the first body (as recited in claim 1), suggested correction is to delete the phrase “or the second body.” 
Claim 8 recites “wherein the second connecting element is one or more male connectors extending from the second body or the first body” which is generally unclear and indefinite.  As the second connecting element is only on the second body (as recited in claim 1) and the first connecting element is only on the first body (as recited in claim 1), suggested correction is to delete the phrase “or the first body.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (US Pat. No. 4,971,318, Nov. 20, 1990)
Regarding claim 1, as broadly interpreted, Tracy teaches a spacer apparatus for a weightlifting exercise machine (i.e., a barbell weight “spacer” for weightlifting), comprising: a first interlocking part having a first body 16 (see Fig. 1-2 below) with a top surface and a bottom surface (i.e., top and bottom surfaces defined by planar flat side surfaces of a semi-circular plate, see Fig. 1 and 2 below), the first body 16 having a first end and a second end (see annotated Fig. 2 below); wherein the first end and the second end are spaced; a first connecting element 50 on the first body 16 between the first end and the second end; a second interlocking part having a second body 18 with a top surface and a bottom surface; a second connecting element 58 on the second body 18 (i.e., 58 coupled to body 18); wherein in the interlocked configuration, the second connecting element 58 locks with or adjacent to the first connecting element 50 such that a channel (i.e., channel formed between 22 and 24, see Fig. 2 below) is formed between the first interlocking part (i.e., body 16 of first interlocking part) and the second interlocking part (i.e., body 18 of second interlocking part).
[AltContent: textbox (first end)]
[AltContent: textbox (perimeter)][AltContent: arrow][AltContent: textbox (top surface)][AltContent: arrow][AltContent: textbox (bottom surface)][AltContent: arrow][AltContent: textbox (second end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    377
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    426
    524
    media_image2.png
    Greyscale


Regarding claim 2, Tracy teaches wherein in the interlocked configuration, an outer perimeter of the first interlocking part and an outer perimeter of the second interlocking part are aligned (see Figs. 1-2 above).
Regarding claim 7, Tracy teaches wherein the first connecting element 50 is one or more female grooves extending into at least one of the first and second ends of the first body 16 (i.e., extending into the first end, see annotated Fig. 2 above)
Regarding claim 8, Tracy teaches wherein the second connecting element 58 is one or more male connectors extending from the second body 16 (i.e., see annotated Fig. 2 above)
Regarding claim 9, Tracy teaches wherein in the interlocked configuration, each of the one or more male connectors 58 is connected within each of the one or more female grooves 50 (see Fig. 2 above).
Regarding claim 14, as broadly, interpreted Tracy teaches wherein the one or more male connectors 58 are rounded and the one or more female grooves 80 are rounded (i.e., the male connector 58 and female groove 80 is curved or otherwise “rounded” corners, see Fig. 2 above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,780,333. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 read on claims and 10 of the ‘333 patent as follow.
Claim 1 of the instant application reads on claim 10 of the ‘333 patent and is broader in scope in that claim 1 of the instant application does not require at least one keyway between first and second ends of the first body, and the second interlocking part’s second body having a key portion which extends into a keyway (between first and second ends of the first body) such that a first channel is formed between the first and second interlocking parts as recited in claim 10 of the 333’ patent.  The “first connecting element on the first body between the first end and second end” recited in claim 1 of the instant application has a broader scope than the “keyway between the first end and second end” of the first body as recited in claim 10 of the ‘333 patent.  The “second connecting element on the second body” in claim 1 of the instant application has a broader scope than “the key portion” on the second body as recited in claim 10 of the ‘333 patent.
Claim 1 the instant application also reads on claim 1 of the ‘333 patent and is broader in scope in that claim 1 of the instant application does not require the first interlocking part and the second interlocking part’s body to be semicircular as recited in claim 1 of the 333’ patent.
Claim 2 of the instant application reads on claim 1 of the ‘333 patent in that both recite wherein in the interlocked configuration, an outer perimeter of the first interlocking part and an outer perimeter of the second interlocking part are aligned. 
Claim 3 of the instant application reads on claim 1 and 10 of the ‘333 patent in that they all recite a keyway between the first and second ends of the first body and a key extending (from the second interlocking part’s which extends within the keyway in the interlocked configuration.  
Claim 6 of the instant application reads on claims 2-4 of the ‘333 patent and is broader in scope in that it does not require the interlocking part to have a semi-circular countersunk area having a pair of ends which about a second pair of countersunk ends of the second interlocking part (i.e., the limitation in claim 6 of the instant application is generic that it  recites only that “ in the interlocked configuration, the first connecting element has a first pair of ends which abut a second pair of ends of the second connecting element.”)  


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the claims of the ‘333 patent or in combination with any prior recite wherein the first connecting element extends between, but not up to the top surface or down to the bottom surface of the first body. 
Claim 5 depends from claim 4 and is objected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784